TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 28, 2018



                                      NO. 03-17-00214-CV


          Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and
              Ken Paxton, Attorney General of the State of Texas, Appellants

                                                 v.

                                      CHZP, LLC, Appellee


            APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
            REVERSED AND REMANDED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the order signed by the district court on March 10, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the district court’s judgment and remands

the case to the district court for further proceedings. The appellee shall pay all costs relating to

this appeal, both in this Court and in the court below.